Muskingum App. No. CT20020027, 2003-Ohio-337. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Muskingum County. Upon consideration of appellee’s motion to dismiss,
It is ordered by the court that the motion to dismiss be, and hereby is, sustained.
It is further ordered by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Lundberg Stratton, O’Connor and O’Donnell, JJ., dissent.